Citation Nr: 1412445	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-40 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for obstructive sleep apnea.  

3.  Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from January to December 2004.  He also had periods of active duty for training and inactive duty training between February 1971 and December 2004 as a member of the Army Reserve.  

In June 2012, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been added to the claims file.  

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Symptoms of a low back disorder began during service and have been continuous since service separation.  

2.  Symptoms of poor sleep and daytime somnolence began during service and have been continuous since service separation.  


CONCLUSIONS OF LAW

1.  A low back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).  

2.  Obstructive sleep apnea was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Low Back Disorder

The Veteran seeks service connection for a low back disability.  He asserts he injured his low back while wearing heavy packs and jumping out of helicopters during active duty service in 2004.  

The service treatment records are negative for any diagnosis of a low back disorder at the time he entered active duty service in 2004, and he was found fit for deployment.  Thereafter, however, the service treatment records reflect reports in November and December 2004 of back pain on several occasions, especially following physical training sessions.  Sciatica was suspected.  

Post-service, the Veteran continued to report low back pain upon seeking VA treatment in December 2004.  In a June 2009 VA examination, degenerative disc disease of the lumbosacral spine, with a lumbosacral strain and radiculopathy was diagnosed.  The examiner opined that the Veteran's current low back disorder was unrelated to service, as his record was without any evidence of specific trauma and the current disability was more likely the result of "daily wear and tear."    

Nonetheless, the Veteran was without any symptoms or diagnoses of a low back disorder at the time he entered active service in January 2004.  He began experiencing low back pain shortly thereafter while carrying heavy equipment and jumping out of helicopters, according to his credible testimony, and such complaints are reflected in the service treatment records.  

As the record is at least in equipoise as to the date of onset of the Veteran's low back disorder, he is entitled to the benefit of the doubt and service connection is warranted.  

Service Connection for Obstructive Sleep Apnea

The Veteran seeks service connection for obstructive sleep apnea.  He asserts he first began to experience sleep apnea during active duty service in 2004.  

VA treatment records dated in January 2005, very soon after the Veteran's December 2004 separation from active duty service, reflect reports of poor sleep and daytime tiredness.  These symptoms were initially attributed to a possible psychiatric diagnosis but in 2007 a sleep study was suggested.  Sleep apnea was diagnosed by a VA examiner in 2008.  

At the June 2012 Board hearing, the Veteran stated he was told by his wife that following his return from overseas deployment, he was "gasping for air" in his sleep.  Additionally, he testified he first began experiencing poor or interrupted sleep during active duty, and such symptoms continued until sleep apnea was diagnosed in 2008.  A layperson may testify regarding such observable symptomatology as interrupted sleep patterns and poor breathing during sleep.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In the present case, the Veteran was without any symptoms or diagnoses of sleep apnea at the time he entered active service in January 2004.  He began experiencing poor sleep during his deployment, according to his credible testimony, and reported such symptoms to VA immediately following service separation.  Sleep apnea was subsequently diagnosed in 2008.  As the credible lay and medical evidence of record suggest in-service onset of sleep apnea, and the record reflects no evidence to the contrary, service connection for obstructive sleep apnea is warranted.  

Finally, with respect to the claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Given the favorable decisions (grants of service connection for a low back disorder and for obstructive sleep apnea), there is no further duty to notify or assist the Veteran or to explain how VA complied with the duties to notify and assist.  


ORDER

Service connection for a low back disorder is granted.  

Service connection for obstructive sleep apnea is granted.  


REMAND

The Veteran seeks service connection for hypertension.  He acknowledges, and the record reflects, onset of hypertension prior to the January to December 2004 period of active duty service.  He asserts, however, that his hypertension was aggravated during service, as his medication had to be increased.  As a medical examination and opinion have yet to be obtained regarding this claim, a remand is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the East Orange Medical Center for the period since February 2010.

Any relevant treatment records contained in the electronic file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Schedule the Veteran for an examination to determine whether his hypertension was aggravated during active duty service in from January to December 2004.  The claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  

After examination of the Veteran and review of the entire record, the examiner is requested to provide an opinion, with complete rationale, as to whether it is as least as likely as not (50 percent probability or higher) that the Veteran's hypertension was aggravated during active duty service.  

For VA purposes, aggravation is defined as a permanent increase in the severity of the disability beyond its natural progress.  Such an increase must be permanent in nature, as opposed to a temporary flare-up of symptoms.  

If the opinions requested cannot be provided without result to speculation that should be so indicated.  The medical rationale for any opinion expressed must be provided.  

3.  After undertaking any additional development deemed appropriate, and giving the Veteran a full opportunity to supplement the record, adjudicate the pending service connection claim for hypertension in light of any additional evidence added to the record.  

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


